Affirmed and Opinion filed August 1, 2002








Affirmed and Opinion filed August 1, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00147-CR
____________
 
RODERICK D. DRAPER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 209th District Court
Harris County, Texas
Trial
Court Cause No. 870,654
 

 
M E M O R A N D U M  O
P I N I O N
Appellant was convicted of the offense of possession of a
controlled substance, namely cocaine.  On
January 16, 2002, the trial court sentenced appellant to confinement for
twenty-five years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a
notice of appeal.




Appellant=s appointed counsel filed a brief in which she concludes that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 1, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do not publish C Tex. R. App. P. 47.3(b).